HamiltoN, Judge,
delivered the following opinion:
In the bankrupt estate of Juan Ripoll a claim was filed by Manuel Fernandez seeking, under § 823 of the Civil Code of Porto Rico, to establish a priority for house rent due by the bankrupt prior to the adjudication. The referee disallowed the priority under § 64 of the bankruptcy act. Whereupon the creditor filed a petition for review and the matter has been certified up by the referee.
The bankruptcy law, § 64 (5), expressly recognizes priority and orders payment of (5) “debts owing to any person who, by the laws of the states or the United States, is entitled to priority.” The Porto Rico Civil Code in § 1823 (7) provides that *38“with regard to specified personal property of tbe debtor tbe following are preferred: . . . (7) Credits for rents and leases for one year with regard to tbe personal property of tbe lessee existing on tbe estate leased and on tbe fruits thereof.” Tbe referee refuses to allow a priority of payment to tbe claim of Fernandez, on tbe ground that while this section provided for such preference, tbe whole title in which it is found, on tbe “Concurrence and Preference of Credits,” relates to bankruptcy, and is superseded by tbe national bankruptcy act.
There is no question that tbe national bankruptcy act supersedes all local bankruptcy provisions, but chapter 2, entitled “Classification of Credits,” is not necessarily connected with tbe bankruptcy provisions. Some of these provisions may be enforced when there is no actual bankruptcy, and there is no reason why there should not be in Porto Eico an order of payment of debts as in tbe states of tbe Union. Under tbe Foraker or organic act, § 8, tbe local laws of Porto Eico are continued in full force and effect, and they may be amended by tbe legislative authority provided for Porto Eico. Tbe provision in question giving priority to rents is not in conflict with tbe bankruptcy law, and will be enforced.
Tbe court is unable to order payment because the other claims and thus priority are not before it. Tbe matter is therefore remanded to tbe referee in. bankruptcy for further proceedings in accordance with this opinion.